DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 26 November 2018, 03 June 2019 and 26 September 2019 have been considered.

Election/Restrictions
Claim(s) 1-28 and 34 is/are generic to the following disclosed patentably distinct species: (A) an S-adenosylmethionine cycle enzyme which is (1) methionine adenosyltransferase, (2) methionine synthase, or (3) 5,10-methylenetetrahydrofolate reductase; and (B) an objective substance which is (4) a metabolite the biosynthesis of which requires S-adenosylmethionine, or (5) L-methionine. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant must elect a single S-adenosylmethionine cycle enzyme, and a single objective substance.
Applicant's election with traverse of (1) the S-adenosylmethionine cycle enzyme species of methionine adenosyltransferase, and (2) the objective substance species of a metabolite the biosynthesis of which requires S-adenosylmethionine in the reply filed on 15 April 2021 is acknowledged.  The traversal is on the ground(s) that the enzymes are highly structurally and .  This is not found persuasive because each of the enzymes methionine adenosyltransferase, methionine synthase, and 5,10- methylenetetrahydrofolate reductase are distinctly classified and would also require different search queries focusing on the different structures and characteristics of each species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the metes and bounds of “using a microorganism having an ability to produce the objective substance” cannot be ascertained.  Claims 3, 7-28 and 34 are rejected due to their dependency upon Claim 1.
Claim 10 is indefinite since it is dependent upon itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Publication No. 2015/0225755).
Liu et al. describe the production of ergothioneine (an objective substance) by transformed cells (abstract).  Host cells such as bacteria, including E. coli, are transformed with genes encoding enzymes of the ergothioneine synthesis pathway as well as SAM synthetase (i.e., methionine adenosyltransferase) (paragraphs [0007]-[0023]; [0038]; [0049]-[0050]; [0060]).  The transformed cells are cultured in a medium which supports growth (i.e., it contains a carbon source) and ergothioneine produced by the cells can be recovered (paragraphs [0011]-[0015]; [0019]-[0023]; [0107]-[0111]; [0133]).  The culture medium can be supplemented with precursors such as cysteine, histidine, hercynine or methionine (paragraphs [0020]; [0061]; [0099]).  The host cells can be transformed with an metK gene encoding SAM synthetase (paragraph [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No. 2015/0225755) in view of UniProt Accession No. METK_CORGL (published 01 October 2000).
Liu et al. has been discussed above.  That reference does not describe the use of a methionine adenosyltransferase having SEQ ID NO: 162.
UniProt Accession No. METK_CORGL describes the amino acid sequence of methionine adenosyltransferase from Corynebacterium glutamicum which is 100% identical with SEQ ID NO: 162 of the present application.
It would have been obvious to have used the UniProt methionine adenosyltransferase in the transformed cells of Liu et al. because it would have been the simple substitution of one known element for another to obtain predictable results.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No. 2015/0225755) in view of Madden et al. (US Publication No. 2007/0026505).
Liu et al. has been discussed above.  While Liu et al. generally describe the use of a bacterial host cell, that reference does not describe the use of a Corynebacterium glutamicum host cell.
Corynebacterium glutamicum is described as an appropriate host cell (paragraph [0017]).
It would have been obvious to have used the Corynebacterium glutamicum host cell described by Madden et al. as the transformed host cell of Liu et al. because Liu et al. generally teach the use of any bacterial host cell and Madden et al. teach that C. glutamicum is an appropriate host cell for the production of compounds closely related to ergothioneine.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No. 2015/0225755) in view of Madden et al. (US Publication No. 2007/0026505) and Ruckert et al. (BMC Genomics 2008, 9: 483).
Liu et al. and Madden et al. have been discussed above.  Neither of those references describes increasing the activity of an L-cysteine biosynthesis enzyme although Liu et al. does describe the importance of cysteine availability for the production of ergothioneine.
Ruckert et al. describe the ability of the cysR gene to upregulate the transcription of genes involved in the synthesis of cysteine such as cysI and fpr2 (abstract; Sections 3.2-3.5 age pages 10-13; Figure 7).
It would have been obvious to have increased the expression of the cysR gene as well as the cysI and/or fpr2 genes in the C. glutamicum host cell of Liu/Madden because Liu et al. teach the desirability of cysteine availability for the production of ergothioneine and Ruckert et al. teach that cysR upregulates the transcription of genes involved in the synthesis of cysteine and that cysI and fpr2 are two of the structural genes involved in cysteine biosynthesis.

Claims 1-9, 11-13, 16-20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755).
Kunjapur et al. describe a method of producing vanillic acid and vanillin from glucose via protocatechuic acid by culturing the E. coli RARE strain expressing cysE (L-serine O-acetyltransferase, an enzyme of the L-cysteine biosynthetic pathway) and O-methyltransferase (an enzyme for the biosynthesis of vanillic acid) (abstract; Figures 1, 3 and 4; Table 1, and page 7).  The E. coli cells are cultivated with a carbon source (glucose), resulting in the conversion of protocatechuic acid (a precursor) into vanillic acid in a reaction mixture, and accumulating and collecting vanillic acid (last paragraph page 13 to page 14).  The vanillic acid can be converted to vanillin (Figure 1).  The E. coli RARE strain comprises deletion of an alcohol dehydrogenase gene (∆yjgB), which is involved in formation of by-products of vanillic acid (Table 2).
Kunjapur et al. do not describe a recombinant microorganism with enhanced activity of methionine adenosyltransferase.
Liu et al. describe the production of ergothioneine (an objective substance) by transformed cells (abstract).  Host cells such as bacteria, including E. coli, are transformed with genes encoding enzymes of the ergothioneine synthesis pathway as well as SAM synthetase (i.e., methionine adenosyltransferase) (paragraphs [0007]-[0023]; [0038]; [0049]-[0050]; [0060]).  The transformed cells are cultured in a medium which supports growth (i.e., it contains a carbon source) and ergothioneine produced by the cells can be recovered (paragraphs [0011]-[0015]; [0019]-[0023]; [0107]-[0111]; [0133]).  The culture medium can be supplemented with 
It would have been obvious to have included additional copies of the metK gene encoding methionine adenosyltransferase in the recombinant E. coli of Kunjapur et al. because Liu et al. teach that enhanced synthesis of an objective substance which is dependent upon the presence of S-adenosylmethionine can result if the expression of methionine adenosyltransferase is enhanced and both vanillic acid and ergothioneine are objective substance whose synthesis is dependent upon the presence of S-adenosylmethionine.  In addition, Liu et al teach that the addition of precursors such as cysteine, histidine, hercynine or methionine to the culture medium can be beneficial at increasing the objective substance it would have been obvious to have added precursors such as cysteine, methionine or protocatechuic acid to the Kunjapur et al. culture medium since these substances are also needed for the synthesis of the objective substance vanillic acid.

Claims 1-13, 16-20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and UniProt Accession No. METK_CORGL (published 01 October 2000).
Kunjapur et al. and Liu et al. have been discussed above.  Neither reference describes the use of a methionine adenosyltransferase having SEQ ID NO: 162.
Corynebacterium glutamicum which is 100% identical with SEQ ID NO: 162 of the present application.
It would have been obvious to have used the UniProt methionine adenosyltransferase in the transformed cells of Kunjapur/Liu because it would have been the simple substitution of one known element for another to obtain predictable results.

Claims 1-9, 11-20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and Madden et al. (US Publication No. 2007/0026505).
Kunjapur et al. and Liu et al. has been discussed above.  Neither Kunjapur et al. nor Liu et al. describe the use of a Corynebacterium glutamicum host cell but Liu et al. generally describe the use of a bacterial host cell.
Madden et al. describe the use of recombinant bacterial cells to produce amino acids such as methionine, S-adenosylmethionine and cysteine (abstract).  Corynebacterium glutamicum is described as an appropriate host cell (paragraph [0017]).
It would have been obvious to have used the Corynebacterium glutamicum host cell described by Madden et al. as the transformed host cell of Kunjapur/Liu because Liu et al. generally teach the use of any bacterial host cell and Madden et al. teach that C. glutamicum is an appropriate host cell for the production of compounds which rely on the use of S-adenosylmethionine for the production of an objective substance.

Claims 1-9, 11-20, 22-26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and Ruckert et al. (BMC Genomics 2008, 9: 483).
Kunjapur et al., Liu et al. and Madden et al. have been discussed above.  None of those references describes increasing the activity of cysR, cysI or fpr2.
Ruckert et al. describe the ability of the cysR gene to upregulate the transcription of genes involved in the synthesis of cysteine such as cysI and fpr2 (abstract; Sections 3.2-3.5 age pages 10-13; Figure 7).
It would have been obvious to have increased the expression of the cysR gene as well as the cysI and/or fpr2 genes in the C. glutamicum host cell of Kunjapur/Liu/Madden because Kunjapur et al. teach the desirability of cysteine availability for the production of vanillic acid and Ruckert et al. teach that cysR upregulates the transcription of genes involved in the synthesis of cysteine and that cysI and fpr2 are two of the structural genes involved in cysteine biosynthesis.

Claims 1-9, 11-13, 16-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and Venkitasubramanian et al. (Enzyme and Microbial Technology, 42: 130-137, 2008).

Venkitasubramanian et al. teach that phosphopantetheinyl transferase enhances the activity of carboxylic acid reductase, which is the enzyme that converts vanillic acid to vanillin (abstract; Scheme 1).
It would have been obvious to have enhanced the activity of phosphopantetheinyl transferase in the transformed cells of Kunjapur/Liu because Venkitasubramanian et al. teach that such enhanced activity would be expected to result in an increase of vanillin production.

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2019/0161776 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652